Citation Nr: 1823820	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury with reports of memory loss.  

2.  From August 24, 2012, to March 4, 2015, entitlement to an initial rating in excess of 50 percent for adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse.  

3.  From March 5, 2015, to May 12, 2015, entitlement to a rating in excess of 50 percent for adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse.  

4.  From May 13, 2015, entitlement to a rating in excess of 70 percent for adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse.  

5.  From August 24, 2012, to September 10, 2014, entitlement to an initial compensable rating for tension headaches.  

6.  From September 11, 2014, to January 10, 2016, entitlement to a compensable rating for tension headaches.  

7.  From January 11, 2016, entitlement to a rating in excess of 30 percent for tension headaches.  

8.  Entitlement to an initial compensable rating for erectile dysfunction.  

9.  Entitlement to service connection for right hand/finger joint disorder.  

10.  Entitlement to service connection for left hand/finger joint disorder.  

11.  For service-connected cervical strain, entitlement to an initial rating in excess of 10 percent from August 24, 2012, in excess of 20 percent from January 11, 2016, and in excess of 10 percent from February 15, 2018.  

12.  Entitlement to an initial rating in excess of 20 percent for service-connected lumbar degenerative arthritis.  

13.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.  

14.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.  

15.  For service-connected right upper extremity radiculopathy, entitlement to an initial rating in excess of 20 percent from August 24, 2012, to February 14, 2018, and a rating in excess of 0 percent from February 15, 2018.  

16.  For service-connected left upper extremity radiculopathy, entitlement to an initial rating in excess of 20 percent from August 24, 2012, to February 14, 2018, and a rating in excess of 0 percent from February 15, 2018.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 2010 to August 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since transferred to the RO in Philadelphia, Pennsylvania.  A hearing was not requested.

In a March 2018 rating decision, the RO decreased the Veteran's rating for cervical strain from 20 percent to 10 percent, effective February 15, 2018.  The RO decreased the Veteran's ratings for radiculopathy of the right and left upper extremities from 20 percent to 0 percent, effective February 15, 2018.  These changes did not reduce the Veteran's overall disability rating.  

The issues of entitlement to service connection for right hand/finger joint disorder, entitlement to service connection for left hand/finger joint disorder, and entitlement to increased ratings for cervical strain, lumbar degenerative arthritis, right knee patellofemoral syndrome, left knee patellofemoral syndrome, right upper extremity radiculopathy, and left upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The weight of the evidence is against a current diagnosis of traumatic brain injury.  

2.  From August 24, 2012, to March 4, 2015, the Veteran's adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse is characterized by occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining effective work and social relationships but is not characterized by recurrent suicidal ideation, inability to establish and maintain effective relationships, or total occupational and social impairment.  

3.  From March 5, 2015, to May 12, 2015, the Veteran's adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse is characterized by occupational and social impairment with deficiencies in most areas due to suicidal ideation, but is not characterized by total occupational and social impairment.  

4.  From May 13, 2015, the Veteran's adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse is characterized by occupational and social impairment with deficiencies in most areas with suicidal ideation, but is not characterized by total occupational and social impairment.

5.  From August 24, 2012, to September 10, 2014, the Veteran's tension headaches are not characterized by characteristic prostrating attacks.  

6.  From September 11, 2014, to January 10, 2016, the Veteran's tension headaches are characterized by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  

7.  From January 11, 2016, the Veteran's tension headaches are characterized by characteristic prostrating attacks occurring on an average once a month over the last several months.  

8.  The Veteran is receiving the maximum level of special monthly compensation for loss of use of a creative organ.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for traumatic brain injury have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  From August 24, 2012, to March 4, 2015, the criteria for a disability rating in excess of 50 percent for adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9440 (2017).

3.  From March 5, 2015, to May 12, 2015, the criteria for a disability rating of 70 percent, but no greater, for adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9440 (2017).

4.  From May 13, 2015, the criteria for a disability rating in excess of 70 percent for adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9440 (2017).

5.  From August 24, 2012, to September 10, 2014, the criteria for a disability rating in excess of 0 percent for tension headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).

6.  From September 11, 2014, to January 10, 2016, the criteria for a disability rating of 50 percent, but no greater, for tension headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).

7.  From January 11, 2016, the criteria for a disability rating in excess of 30 percent for tension headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).

8.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection
	
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For traumatic brain injury (TBI), the claim of entitlement to service connection must be denied because there is no current diagnosis of TBI.  A November 2012 VA TBI examination and a November 2012 VA psychology examination both state that the Veteran does not have TBI.  A July 2015 VA inpatient psychiatry record notes that while "blast wave exposure is certainly a possibility" for the Veteran, the medical provider's TBI screening "did not come up with anything that clearly involved a concussive injury."  An October 2017 VA psychological examination also indicates that the Veteran does not have TBI.

The weight of this evidence is against a current diagnosis of TBI so as to support entitlement to service connection.  Because the first element is not met, the Veteran's claim must be denied.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse

In May 2013, the RO granted service connection for adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse at an initial rating of 50 percent under Diagnostic Code 9440 from August 24, 2012, the day after the Veteran left active-duty service.  The Veteran is appealing the rating aspect of that decision.  He is now rated at 50 percent from August 24, 2012, and at 70 percent from May 13, 2015.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the effective date.  38 C.F.R. § 3.400(o).

Diagnostic Code 9440 provides compensation for chronic adjustment disorder under the General Formula for Rating Mental Disabilities.  38 C.F.R. § 4.130.  Under that code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in the establishment and maintenance of effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.  As this claim was certified to the Board on December 18, 2016, which is after August 4, 2014, DSM-5 is applicable to the claim.  

The Veteran is service-connected for adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse, but not for other mental disorders.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

From August 24, 2012, to March 4, 2015, the Veteran's symptomatology is consistent with a rating of 50 percent.  Importantly, the evidence does not support the existence of suicidal ideation or inability to establish and maintain effective relationships.  Regarding suicidal ideation, a Novmeber 2012 VA medical record indicates there were no attempts since service and no current plan, although the Veteran had a single ideation two weeks earlier.  An April 2013 VA medical record states that the Veteran is not "flagged for High Risk for Suicide."  A different April 2013 VA medical record states that the Veteran is not suicidal.  The weight of this evidence does not reflect suicidal ideation.  

Also from August 24, 2012, to March 4, 2015, the weight of the evidence does not reveal inability to establish and maintain effective relationships.  A November 2012 VA examination indicates that the Veteran is one month into a criminal justice program.  In an April 2013 filing with the SSA, the Veteran's spouse states that the Veteran has "[b]ad social skills" and is "anti-social" but that he will "[t]alk on phone and spend time w/ family."  An April 2013 VA medical record reveals that the Veteran is "attending school one day a week, and performing other school related tasks, for several hours, each week" and has "had improvement in his relationship with his wife."  In June 2013, an SSA examiner notes the Veteran's difficulties interacting with people, but states: "Based on the totality of the evidence, the [Veteran] appears capable of meeting the basic mental demands of unskilled work."  The same examiner indicates that the Veteran's social interaction abilities are only "[m]oderately limited."  Taken together, the weight of this evidence is more consistent with a 50 percent rating based on difficulty in establishing and maintaining relationships than it is with a 70 percent rating based on inability to establish and maintain relationships.  

The Board further notes that a November 2012 VA psychological examination indicates "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  By itself, that statement is more consistent with a rating of 30 percent.  

From March 5, 2015, to May 12, 2015, the evidence is consistent with a 70 percent rating based on evidence of suicidal ideation.  A VA medical record dated March 5, 2015, states that the Veteran "endorsed a 4/5 on the Paykel suicide screen indicating serious consideration of suicide" and that the Veteran "was contacted to assess safety and provide emergency resources."  The RO previously assigned a rating of 70 percent from May 13, 2015, based largely on evidence of suicidal ideation in a VA examination of that date.  As the March 5, 2015 VA medical record clearly shows evidence of suicidal ideation prior to the exam, the Board will assign a 70 percent rating from May 13, 2015.  

At no point is the Veteran entitled to a rating of 100 percent.  The strongest evidence supporting a 100 percent rating is an April 2013 VA medical record, which indicates reports of delusions, as reflected by the Veteran's statement that everyone is out to get him.  But the October 2017 VA psychology examination states that the Veteran "denied having any symptoms of delusions or hallucinations."  The May 2015 VA psychology examination states that "[n]o delusions or hallucinations are present."  No delusions are noted in the May 2013 or November 2012 VA examinations.  Thus, the weight of this evidence is against the existence of persistent delusions or hallucinations so as to support a rating of 100 percent.  

Also, the weight of the evidence does not reveal total occupational and social impairment.  As already described, the Veteran has been taking classes in pursuit of a criminal justice degree from at least November 2012 to October 2017.  In September 2016, a VA medical provider describes the Veteran as having organized thoughts, the ability to process information, and intact judgment.  An October 2017 VA psychology examiner states that the Veteran is cooperative and displays no inappropriate behavior.  In a statement received in November 2017, the Veteran indicates 15-20 hours of part-time work for a friend's company.  A November 2017 VA healthcare provider describes the Veteran's conversation as "clear" and his thoughts as "logical and goal-oriented."  Clearly, the evidence does not support a 100 percent rating.

The evidence also does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

B.  Tension headaches

In May 2013, the RO granted service connection for tension headaches at an initial noncompensable rating under Diagnostic Code 8100 from August 24, 2012, the day after the Veteran left active-duty service.  The Veteran is appealing the rating aspect of that decision.  He is now rated at 0 percent from August 24, 2012, and at 30 percent from January 11, 2016.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the effective date.  38 C.F.R. § 3.400(o).  

Under Diagnostic Code 8100, a 50 percent rating is appropriate with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 30 percent rating is appropriate with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 10 percent rating is appropriate with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 0 percent rating is appropriate with less frequent attacks.  Id.

From August 24, 2012, to September 10, 2014, the Veteran's symptomatology is consistent with a 0 percent rating because there is no evidence of characteristic prostrating attacks during this time period.  A November 2012 VA headaches examination indicates that the Veteran does not experience characteristic prostrating attacks of migraine or non-migraine headache pain and that his headache disorder does not impact his ability to work.  A March 2013 VA medical record notes at least three headaches per week characterized by "sharp bilateral frontal pain" that lasts roughly 3 hours.  Consistent with this, in an April 2013 VA medical record, the Veteran complains of chronic headaches, but does not indicate incapacitating episodes.  There is no evidence of characteristic prostrating attacks during this time period so as to support a compensable rating.  

From September 11, 2014, to January 10, 2016, the Veteran's symptomatology is consistent with a 50 percent rating.  A September 2014 headaches DBQ (received 12/28/16) indicates that the Veteran has prostrating attacks of non-migraine headache pain more than once per month.  That DBQ further states: "[I]t is my opinion that his headaches are totally and permanently disabling and prevent him from attaining gainful employment."  This is evidence of very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  This symptomatology supports a 50 percent rating for this time period.  

From January 11, 2016, the Veteran's symptomatology is consistent with a 30 percent rating.  A VA headaches examination of that date notes that characteristic prostrating attacks occur only once a month.  Functional loss is reflected by the need to lie down in a darkened room 2 to 3 times a week when headaches are present.  This symptomatology supports a 30 percent rating based on characteristic prostrating attacks occurring on an average once a month over the last several months.

Consistent with this, the Veteran has sought treatment for headaches during the period from January 11, 2016, but there is no indication of incapacitating attacks.  In a September 2016 VA medical record, the Veteran denies having a headache.  In a September 2014 VA medical record, the Veteran states that he "usually gets [headaches] 2-3 times per week," but is not currently experiencing them.  A November 2017 VA medical record indicates "no headache," but a later entry in the same record indicates that the Veteran does have a headache.  Taken together, there is no apparent documentation of prostrating attacks in medical records during the period from January 11, 2016.  This evidence is consistent with the findings of the January 2016 VA headaches examination, in that it does not reveal the presence of characteristic attacks occurring more than once a month.  

The evidence does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

C.  Erectile dysfunction

In May 2013, the RO granted service connection for erectile dysfunction at an initial noncompensable rating under Diagnostic Code 7522 from August 24, 2012, the day after the Veteran left active-duty service.  That decision also granted special monthly compensation under 38 C.F.R. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ from August 24, 2012.  The Veteran is appealing the rating of his service-connected erectile dysfunction.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the effective date.  38 C.F.R. § 3.400(o).  

Under Diagnostic Code 7522, a 20 percent rating is appropriate for a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

A November 2012 VA male reproductive systems examination indicates that the Veteran does not have a voiding dysfunction and requires medication to achieve an erection sufficient for penetration and ejaculation.  A March 2013 VA medical record notes that "when [the Veteran] tries to have intercourse he does not get a good erection."  However, during a May 2015 VA male reproductive systems examination, the Veteran states that his erectile dysfunction disorder has resolved and he no longer requires the use of medication to have an erection.  Moreover, there is also no evidence of a penis deformity, as required by Diagnostic Code 7522.  Thus, based on all of the foregoing, a compensable rating for erectile dysfunction is not warranted.  

The evidence does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

ORDER

Entitlement to service connection for traumatic brain injury with reports of memory loss is denied.  

From August 24, 2012, to March 4, 2015, entitlement to an initial rating in excess of 50 percent for adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse is denied.  

From March 5, 2015, to May 12, 2015, entitlement to a rating of 70 percent, but no greater, for adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From May 13, 2015, entitlement to a rating in excess of 70 percent for adjustment disorder with mixed anxiety, depressed mood, and alcohol abuse is denied.  

From August 24, 2012, to September 10, 2014, entitlement to an initial compensable rating for tension headaches is denied.  

From September 11, 2014, to January 10, 2016, entitlement to a rating of 50 percent, but no greater, for tension headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From January 11, 2016, entitlement to a rating in excess of 30 percent for tension headaches is denied.  

Entitlement to an initial compensable rating for erectile dysfunction is denied.


REMAND

I.  Service Connection Claims

Regarding the claims of entitlement to service connection for right hand/finger joint disorder and left hand/finger joint disorder, in May 2013, the RO denied these claims on the basis that no disability had been clinically diagnosed.  In a December 2017 supplemental statement of the case, the RO noted the Veteran's reports of pain and difficulty typing, but further stated that service connection must be denied because there was no clinical diagnosis.  

Regarding the "current disability" element of service connection, the Federal Circuit recently held that "pain need not be diagnosed as connected to a current underlying condition to function as an impairment."  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467, at *18 (Fed. Cir. Apr. 3, 2018).  Rather, "[t]o establish the presence of a disability, a veteran will need to show that [their] pain reaches the level of a functional impairment of earning capacity."  Id. at *28.  Under this rule, "[t]o establish the presence of a disability, a veteran will need to show that [their] pain reaches the level of a functional impairment of earning capacity."  Id.  In reaching this conclusion, the Federal Circuit explicitly indicated that this definition of "disability" does not "require that pain must affect some aspect of the normal working movements of the body" or that "pain must be tied to physical evidence of a lack of functionality and/or physical evidence of a current disease or injury."  Id. at *24-27.

A remand is required to assess whether the Veteran has a right or left hand/finger joint disorder accompanied by pain that "reaches the level of a functional impairment of earning capacity."  Saunders, 2018 U.S. App. LEXIS 8467, at *18.  Since the Veteran's last hand examination was in December 2012, a new VA examination is required.  

II.  Increased Rating Claims

Regarding cervical strain, a new VA examination is required that complies with Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017).  "The critical question in assessing the adequacy of an examination not conducted during a flare is whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017).  In Sharp, an examiner's statement was held to be inadequate where the examiner "failed to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding [the Veteran's] flares by alternative means," including lay statements by the Veteran.  Id. at 34-35.  

The February 2018 VA neck examination did not solicit lay statements from the Veteran in assessing functional loss during flare-ups.  A new VA examination is required.  

Regarding lumbar degenerative arthritis, right knee patellofemoral syndrome, and left knee patellofemoral syndrome, the last examinations for these disorders were conducted in December 2012.  Since that time, the United States Court of Appeals for Veterans Claims has held that a VA examination of the joints must, wherever possible, include range of motion testing for pain on active motion, passive motion, weight-bearing, nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Because the December 2012 VA examinations do not comply with the requirements of Correia, new VA examinations are required.  

In completing VA examinations for the Veteran's back and neck disorders, the examiner will be required to report on the Veteran's current radiculopathy symptoms.  Such findings could impact the Veteran's rating for right upper extremity radiculopathy and left upper extremity radiculopathy.  Accordingly, a decision by the Board at this time on the Veteran's claims of entitlement to an increased rating for right upper extremity radiculopathy and left upper extremity radiculopathy will be deferred pending the completion of this evidentiary development.  

VA treatment records to February 15, 2018, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from February 16, 2018, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from February 16, 2018, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed right hand/finger joint disorder and left hand/finger joint disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed right hand/finger joint disorder and left hand/finger joint disorder; 

b. If there is no diagnosed right hand/finger joint disorder or left hand/finger joint disorder, is there pain in the hands or fingers that reaches the level of a functional impairment of earning capacity;

c. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed right hand/finger joint disorder or right hand/finger joint pain that reaches the level of a functional impairment of earning capacity was incurred in the Veteran's service, including but not limited to as a result of a July 2010 football injury (STR received 8/18/14, page 22 of 75); and

d. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed left hand/finger joint disorder or left hand/finger joint pain that reaches the level of a functional impairment of earning capacity was incurred in the Veteran's service, including but not limited to as a result of a June 2011 basketball injury (STR received 8/18/14, pages 3-4 of 75).

In reaching these opinions, the examiner should consider the July 2010 service treatment record (received 8/18/14, page 22 of 75) describing right hand pain following a football injury.  The examiner should also consider the June 2011 service treatment records (received 8/18/14, pages 3-4 of 75) describing a basketball-related "Left Hand injury" that resulted in "pain in the 5th MCP."  The examiner should also consider service treatment records indicating "[p]ain in the fingers."  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected cervical strain, lumbar degenerative arthritis, right knee patellofemoral syndrome, and left knee patellofemoral syndrome.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

The examiner should determine whether the Veteran's cervical strain, lumbar degenerative arthritis, right knee patellofemoral syndrome, and left knee patellofemoral syndrome are manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also request the Veteran identify the extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, the examiner should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


